132 F.3d 43
80 A.F.T.R.2d 97-8399, 97 CJ C.A.R. 3509
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jeffrey A. ROBBINS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 22253-96, 97-9009.
United States Court of Appeals, Tenth Circuit.
Dec. 22, 1997.

Appeal from U.S. Tax Court.
ORDER AND JUDGMENT*
Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Jeffrey A. Robbins appeals from the tax court's determination that he is liable for a deficiency of $4,131.00 for the 1993 tax year, and failure-to-pay penalties of $608.00 and $94.00.  Notwithstanding appellant's attempts to characterize his arguments as something else, this is fundamentally a challenge to the federal government's Sixteenth Amendment power to tax the income of individual citizens.  Such challenges have been routinely and summarily rejected.  See Stanton v. Baltic Mining Co., 240 U.S. 103, 112-13 (1916);  Charczuk v. Commissioner, 771 F.2d 471, 472-73 (10th Cir.1985).  Appellant's appeal falls well within the parameters of these cases.


3
To the extent that appellant attempts to apply the principle of United States v. Lopez, 514 U.S. 549 (1995), to this case, those arguments are without legal merit.


4
The judgment is AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3